 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUncle John's Pancake House and Hotel, Motel,Restaurant Employees and Bartenders Union,Local 19, AFL-CIO. Case 20-CA-12304September 27, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on December 29, 1976, byHotel, Motel, Restaurant Employees and BartendersUnion, Local 19, AFL-CIO, herein called the Union,and duly served on Uncle John's Pancake House,herein called the Respondent, the General Counselof the National Labor Relations Board, by theRegional Director for Region 20, issued a complaintand notice of hearing on March 7, 1977, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(1) and (5) and Section 2(6) and (7) of theNational Labor Relations Act, as amended, byrefusing the request to bargain with the Union as theexclusive bargaining representative of the employeesat its Santa Clara, California, restaurant concerningthe effects of the sale of that facility. Copies of thecharge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding. Respondent failed to filean answer to the complaint.On June 6, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 16, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent filed its response to theNotice To Show Cause on June 30, 1977, and,subsequently the General Counsel filed his reply toRespondent's response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides:Respondent contended that such evidence would show that, prior tothe filing of the charge, Respondent had agreed to meet with the Unionconcerning the sale.232 NLRB No. 77The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served onRespondent specifically stated that unless an answerto the complaint was filed within 10 days of servicethereof "all of the allegations in the Complaint shallbe deemed to be admitted to be true and may be sofound by the Board." Further, according to theallegations of the Motion for Summary Judgment, onApril 22, 1977, counsel for the General Counsel, bytelephone and by letter attached to the Motion forSummary Judgment as Appendix 4, advised Respon-dent that an answer had not been received, requestedthat an answer be promptly filed, and advised that, inthe event an answer was not filed by close of businesson May 16, 1977, he would seek summary judgment.In its response to the Notice To Show Cause,Respondent contended that the Motion for SummaryJudgment should be denied because (I) Respon-dent's representative had not been notified of thefiling of the charge or of the issuance of thecomplaint until the time for filing an answer hadelapsed and the General Counsel had refused toconsider evidence ' submitted by Respondent's repre-sentative after the time for filing an answer hadelapsed, and (2) thereafter the General Counsel hadrejected Respondent's offer to enter into an informalsettlement agreement providing for bargaining con-cerning the effects of the sale because it contained nobackpay remedy.2In his reply the General Counselcontends that (1) although it is uncontroverted thatthe charge and complaint were served on Respon-dent, Respondent's representative was not servedbecause the Regional Office was not informed thatRespondent had a representative until June 2, 1977,more than 2 months after an answer was due; (2)Respondent participated in settlement negotiationsbut filed no answer to the complaint; and (3) Board2 Respondent contends that the insistence on inclusion of a backpayremedy was improper because the complaint does not allege thatRespondent discharged employees as a result of the sale.438 UNCLE JOHN'S PANCAKE HOUSEprecedent requires a backpay provision to remedythe allegations herein.3Attached to the GeneralCounsel's reply, and uncontroverted by Respondent,are the following letters: (1) from Respondent'srepresentative to the Regional Office, delivered onJune 2, 1977, in which the executive director of anemployers' association identified himself as Respon-dent's representative and stated that he had notifiedthe Union of Respondent's willingness to bargain;and (2) from Respondent's representative to theUnion dated January 24, 1977, stating that the letterwas in regard to the charge against Respondent, thathe was Respondent's representative, and that he wasready to negotiate regarding the sale. The conten-tions advanced by Respondent do not constitutegood cause within the meaning of Section 102.20 ofthe Board's Rules and Regulations and we agree withthe General Counsel that summary judgment basedon Respondent's failure to file an answer is warrant-ed.Regarding service on Respondent's representative,the response does not explain why Respondent'srepresentative did not identify himself to the Region-al Office until June 1977, more than 2 months afterthe answer was due, especially in light of hisuncontroverted letter to the Union which indicatesthat he was aware of the charge less than a monthafter it was filed.4Further, it is undisputed that thecharge and complaint were served on Respondent,and the response does not explain Respondent'sfailure to contact the Regional Office regarding thefiling of an answer. Finally, we find Respondent'scontentions concerning the unsuccessful informalsettlement negotiations to be immaterial, since anoffer of settlement does not excuse the obligation tofile a timely answer.5Accordingly, no good cause for failure to file ananswer having been shown, in accordance with therule set forth above, the allegations of the complaintare deemed admitted and are found to be true andwe shall grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:: The General Counsel cites Walter Pape, 205 NLRB 719 (1973), andcases cited therein.4 We likewise find that the General Counsel has not abused his authorityunder Sec. 3(d) of the Act in refusing to consider evidence, submitted byRespondent's representative after the time for filing an answer had elapsed,to establish Respondent's willingness to bargain prior to the filing of thecharge. Since it would appear that this evidence consisted of the lettersdelivered to the Regional Office on June 2, 1977, we note that these lettersdo not support Respondent's assertion that it agreed to bargain prior to thefiling of the charge on December 29, 1976. but merely establish Respon-FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent is, and at all times material herein hasbeen, a sole proprietorship operating restaurants inCalifornia, including one in Hayward, California,and the one involved in this proceeding, which itformerly operated in Santa Clara, California. Duringthe past year Respondent received gross revenues inexcess of $500,000 and purchased goods valued atmore than $50,000 which originated outside the Stateof California.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDHotel, Motel, Restaurant Employees and Bartend-ers Union, Local 19, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representative Status of the UnionThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswith the meaning of Section 9(b) of the Act:All employees employed by Respondentat its 1680 El Camino Real facility, exclud-ing all office clericals, guards and supervi-sors as defined in the Act.Since on or about September 20, 1975, Respondentand the Union have been parties to a collective-bargaining agreement covering the terms and condi-tions of employment of the aforesaid appropriateunit of employees and having an expiration date ofJune 1, 1977.B. The Request To Bargain and Respondent'sRefusalOn or about November 24, 1976, Respondent soldits facility at 1680 El Camino Real, Santa Clara,dent's willingness to bargain on January 24, 1977, 2 months after the sale onNovember 24, 1976, and nearly 2 months after the Union's request andRespondent's refusal to bargain on December 1, 1976, which resulted in thefiling of the charge on December 29, 1976.5 Teamsters Local 676, affiliated with The International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America (De SimoneCadallac Co.), 230 NLRB 729, fn. 1 (1977). Furthermore, the RegionalDirector's refusal to approve Respondent's offer of settlement was, as setforth in the Remedy section below, in accordance with Board precedent.439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCalifornia. On or about December 1, 1976, Local 19requested that Respondent meet and bargain collec-tively with it concerning the effects of the sale of itsSanta Clara facility and, on the same date, Respon-dent refused to do so.Accordingly, we find that on December 1, 1976,Respondent refused to bargain collectively with theUnion as the exclusive representative of the employ-ees in the appropriate unit, and that, by such refusal,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(aX5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.As a result of Respondent's unlawful failure tobargain about the effects of the sale of its SantaClara, California, restaurant, unit employees havebeen denied an opportunity to bargain through theircollective-bargaining representative at a time whenRespondent was still in need of their services and ameasure of balanced bargaining power existed.Meaningful bargaining cannot be assured until somemeasure of economic strength is restored to theUnion. A bargaining order alone, therefore, cannotserve as an adequate remedy for the unfair laborpractices committed.6r In contending in par. 6 of its response that the General Counsel'srefusal to accept an informal settlement of this proceeding without abackpay provision was improper because a backpay remedy is "overbroadwhere the complaint does not allege that Respondent discharged bargainingunit employees upon the sale of its business." Respondent too narrowlyviews the purpose of the kind of backpay remedy set forth in TransmarineNavigation Corporation and its Subsidiary, International Terminals, Inc., 170NLRB 389 (1968). Such a backpay remedy is intended not only tocompensate for backpay determined to be owing, if any, but also to restoreeconomic strength to the Union in order to assure meaningful bargaining.I Despite his dissent in Transmarine, Member Jenkins notes that theAccordingly, we deem it necessary, in order toeffectuate the purposes of the Act, to requireRespondent to bargain with the Union concerningthe effects of the sale on its employees, and we shallaccompany our order with a limited backpayrequirement designed both to make whole theemployees for losses, if any, suffered as a result of theviolation and to recreate in some practicable mannera situation in which the Union's bargaining positionis not entirely devoid of economic consequences forRespondent. We shall do so in this case by requiringRespondent to pay backpay to its employees in amanner similar to that required in Transmarine,supra,7Interstate Tool Co., Inc.,8and Walter Pape.9Thus, Respondent shall pay employees backpay atthe rate of their normal wages when last inRespondent's employ from 5 days after the date ofthis Decision and Order until the occurrence of theearliest of the following conditions: (1) the dateRespondent bargains to agreement with the Unionon those subjects pertaining to the effects of the saleon its employees; (2) a bona fide impasse inbargaining; (3) the failure of the Union to requestbargaining within 5 days of this Decision, or tocommence negotiations within 5 days of Respon-dent's notice of its desire to bargain with the Union;or (4) the subsequent failure of the Union to bargainin good faith; but in no event shall the sum paid toany of these employees exceed the amount he wouldhave earned as wages from the date of the sale to thetime he secured equivalent employment, or the dateon which Respondent shall have offered to bargain,whichever occurs sooner; provided, however, that inno event shall this sum be less than these employeeswould have earned for a 2-week period at the rate oftheir normal wages when last in Respondent'semploy. Backpay shall be based upon earnings whichthe terminated employees would normally havereceived during the applicable period, less any netinterim earnings, and shall be computed on aquarterly basis in the manner set forth in F W.Woolworth Company, 90 NLRB 289 (1950), togetherwith interest as provided in Isis Plumbing & HeatingCo., 138 NLRB 716 (1962), and Florida SteelCorporation. 10The Board, upon the basis of the foregoing factsand the entire record, makes the following:remedy there has been accepted by the courts and the Board and, sincesome type of remedy for the misconduct is needed, he is therefore willing tojoin in the Decision here.8 177 NLRB 686 (1969).9 205 NLRB 719 (1973).10 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for penods priorto August 25, 1977, in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.440 UNCLE JOHN'S PANCAKE HOUSECONCLUSIONS OF LAWi. Uncle John's Pancake House is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Hotel, Motel, Restaurant Employees andBartenders Union, Local 19, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All employees employed by Respondent at its1680 El Camino Real facility, excluding all officeclericals, guards and supervisors as defined in theAct constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since September 20, 1975, the above-namedlabor organization has been and now is the exclusiverepresentative of all employees in the aforesaidappropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about December 1, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative concerning the effects onunit employees of the contract termination, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Uncle John's Pancake House, Santa Clara, Califor-nia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Hotel,Motel, Restaurant Employees and BartendersUnion, Local 19, AFL-CIO, concerning the effectsof the sale of its Santa Clara facility on employees inthe following appropriate unit:All employees employed by Respondent atits 1680 El Camino Real facility, excludingall office clericals, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to the effects on employees of the sale of itsSanta Clara facility, and reduce to writing anyagreement reached as a result of such bargaining.(b) Reimburse employees in the manner set forth inthe Remedy section of this Decision and Order.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Mail a copy of the attached notice marked"Appendix"" to the Hotel, Motel, RestaurantEmployees and Bartenders Union, Local 19, AFL-CIO, and to all the employees who were employed atits Santa Clara facility on the date of the sale of thatfacility. Copies of said notice, on forms provided bythe Regional Director for Region 20, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withHotel, Motel, Restaurant Employees and Bar-tenders Union, Local 19, AFL-CIO, concerning441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe effects of the sale of its Santa Clara facility onemployees in the following appropriate unit:All employees employed by Respondentat its 1680 El Camino Real facility, exclud-ing all office clericals, guards and supervi-sors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named labor organization as the exclusiverepresentative of all employees in the aforesaidappropriate unit with respect to the effects onemployees of the sale of its Santa Clara facility,and reduce to writing any agreement reached as aresult of such bargaining.WE WILL reimburse employees in the mannerset forth in the Remedy section of the Board'sDecision and Order.UNCLE JOHN'S PANCAKEHOUSE442